



HEI Exhibit 10


Hawaiian Electric Industries, Inc.
SPD and Plan Document of the
Amended and Restated
Severance Pay Plan for Management Employees of
Hawaiian Electric Industries, Inc. and Executive Employees of Affiliates


Plan Name:
Severance Pay Plan for Management Employees of Hawaiian Electric Industries,
Inc., and Executive Employees of Affiliates
Plan Sponsor:
Hawaiian Electric Industries, Inc. (“HEI”)
900 Richards Street
Honolulu, Hawaii 96813
Employer Identification Number:
99-0208097
Plan Number:
517
Plan Administrator:
Hawaiian Electric Industries, Inc.
c/o Director of Benefits
Hawaiian Electric Company, Inc. (“HECO”)
220 S. King Street, Suite 1700
Honolulu, HI 96813
(808) 543-4677
Participating Companies:
Participating companies include:
Hawaiian Electric Industries, Inc.
Hawaiian Electric Company, Inc.
Hawaii Electric Light Company, Inc. (“HELCO”)
Maui Electric Company, Ltd. (“MECO”)
Agent for Service of Legal Process:
Service of process may be made upon the Plan Administrator at the above address.
Type of Plan:
This plan is an unfunded welfare benefits plan providing severance pay to
eligible management employees upon a qualifying severance of employment.
Type of Administration:
This plan is employer administered.
Plan Year:
January 1 through December 31





1

--------------------------------------------------------------------------------








    
Contact Information:
For further information, employees should contact Human Resources at their
respective companies:
HEI / HECO- HR Service Center at 543-4848
HELCO - Human Resources Dept. at 969-0281
MECO - Human Resources Dept. at 871-2389



1.
What is this document?

This is the summary plan description (“SPD”) and plan document for the Severance
Pay Plan for Management Employees of Hawaiian Electric Industries, Inc., and
Executive Employees of Affiliates (“Plan”). The purpose of the Plan is to
provide benefits to eligible employees upon the occurrence of qualifying
terminations. These benefits will be called, “Severance Benefits.” HEI
established the Plan on September 14, 1998, and the Plan was adopted by certain
companies affiliated with HEI. The Plan was restated January 1, 2009 and January
1, 2012. This Amended and Restated Plan completely supersedes the prior HEI
plan, as amended and restated, for eligible Management Employees of HEI and
eligible Executive Employees of its Affiliates, as such terms are defined in Q&A
3. The Amended and Restated Plan is effective April 2, 2018.


2.
Who are the “Employers”?

The Employers participating in the Plan are HEI (with respect to all of its
eligible Employees) and HECO, HELCO, and MECO (with respect to their eligible
Executive Employees). Although these Employers expect to participate in this
Plan for the foreseeable future, HEI may terminate this Plan at any time,
without notice, for any reason, and each of HECO, HELCO, and MECO may terminate
this Plan as to its own eligible Executive Employees at any time, without
notice, for any reason. Therefore, you should not assume that your Employer will
always pay Severance Benefits. An updated list of participating Employers and
their addresses is available upon written request to the HR Service Center at
HECO.


3.
Who is eligible to participate in this Plan?

The only Employees eligible to participate in this Plan are Regular Management
Employees of HEI and Executive Employees of HECO, HELCO, and MECO. A “Regular
Management Employee” of HEI is an Employee whose employment is not collectively
bargained, who is treated as a common law employee on HEI’s payroll records, and
who is hired by HEI for an indefinite term and not for a specific project or
undertaking or for a specific or limited duration. An “Executive Employee” of
HECO, HELCO, or MECO is an Employee of those Affiliates whose rank is Vice
President or higher. The Regular Management Employees of HEI and the Executive
Employees of HECO, HELCO, and MECO will be referred to collectively as “Eligible
Employees.”


2

--------------------------------------------------------------------------------









“Eligible Employees” do not include Bargaining Unit Employees. A “Bargaining
Unit Employee” is an employee who is a member of a union and/or whose terms of
employment are collectively bargained.


“Eligible Employees” also do not include Leased Employees or independent
contractors. A Leased Employee is not carried on the Employer’s payroll as an
employee but performs services through an agreement with a third party. An
independent contractor is not under the direction and control of an Employer.
Bargaining Unit Employees, Leased Employees, and independent contractors are not
Eligible Employees under this Plan.


Further, not all Management Employees of HEI are necessarily “Regular Management
Employees.” Some Management Employees may be hired for particular projects or
undertakings. Such employees, who are sometimes referred to as “Contract
Employees”, are not Eligible Employees. Some Management Employees of HEI may
also be hired with the understanding that their term of employment will be for a
limited duration only. Such employees, who are sometimes referred to as “Casual
Hire” or “Temporary Hire Employees”, are also not Eligible Employees.


You are eligible to participate in this Plan only if you are and remain an
Eligible Employee as defined above and you otherwise meet the requirements for
eligibility and participation. This is true even if your status is reclassified
as a “Regular Management Employee” of HEI or as an “Executive Employee” of HECO,
HELCO, or MECO by an authority such as a court or governmental agency. Any such
re-classified “employee” is not eligible for benefits under this Plan.


Eligibility commences as of date of hire. If you have any questions about
whether you are an Eligible Employee, please contact a representative of your
Human Resources Department.


4.
Who is entitled to receive benefits under this Plan?

You are entitled to receive benefits under this Plan only if you are an Eligible
Employee who has experienced a Qualifying Termination and has timely signed and
filed a Separation Agreement, Release and Waiver.


5.
What is a Qualifying Termination?

A “Qualifying Termination” is a termination of employment which is involuntary,
is not due to any fault or action of yours, but instead occurs at the discretion
of your Employer on account of a business improvement strategy such as
restructuring, reengineering, or new technology.


3

--------------------------------------------------------------------------------





 


6.
What are some examples of Terminations which are NOT Qualifying Terminations?

Terminations of employment resulting from something you have done are not
Qualifying Terminations. The following are examples of terminations which are
not Qualifying Terminations (but do not exhaust such terminations):


(1)
An Eligible Employee’s voluntary resignation;

(2)
An Eligible Employee’s termination for cause;1 

(3)
An Eligible Employee’s termination on account of his or her death, disability,
or retirement;

(4)
An Eligible Employee’s change of status from a Regular Management Employee of
HEI to that of an independent contractor, a Bargaining Unit employee, or other
non-Regular Management Employee;

(5)
An Eligible Employee’s change of status from Executive to non-Executive at HECO,
HELCO, or MECO;

(6)
A non-Eligible Employee’s termination for any reason;

(7)
An Eligible Employee’s transfer from one entity to another within the group of
HEI and its affiliates, whether such transfer is voluntary or involuntary,
unless the transfer is an inter-island transfer and such employee determines to
resign instead of accepting such inter-island transfer;

(8)
An Employer’s being succeeded by another company, in whole or in part, whether
through purchase, merger, reorganization, or other transaction; such as stock
sale or an asset sale and

(9)
Any combination of non-Qualifying Terminations.



Not all involuntary terminations are Qualifying Terminations. For example, your
transfer from your Employer to another Employer or to another company within the
group of HEI and its subsidiaries or your change in status from an eligible to a
non-eligible status is not a Qualifying Termination, regardless of whether your
transfer or such change is voluntary or involuntary and regardless of whether
your new Employer participates in this Plan. It is also not a Qualifying
Termination if your Employer is succeeded by another company, in whole or in
part, whether by purchase, merger, reorganization, or other transaction. For
example, it is not a Qualifying Termination if your company or the department or
division in your company in which you work is sold to another company through a
stock sale or an asset sale, regardless of whether the buying company offers you
continued employment or not.














_______________


1  
A “termination for cause” is an Employee's discharge on account of any act or
omission by the Employee which violates or fails to meet the standards of job
performance applicable to the Employee’s position or the Employer’s Code of
Conduct, employee handbook or employment rules or policies or violates the
Employee’s contract, and the sanction for which may be discharge for cause.





4

--------------------------------------------------------------------------------









It is possible for you to lose eligibility to participate in the Plan by being
terminated in a nonqualifying termination after you have received notice that
you will be subject to a Qualifying Termination but before the date of that
Qualifying Termination. For example, you might be discharged for cause or quit
voluntarily before the date that you separate from service pursuant to a
Qualifying Termination (hereafter, your “Termination Date”).


If that happens, your termination will no longer be a Qualifying Termination,
and you will not be entitled to receive benefits under the Plan. The only
exception to this is if you make a decision to retire after you receive notice
that you will have a Qualifying Termination but before your Termination Date. In
this case, you will still be eligible for Severance Benefits.


The Plan Administrator has sole authority to determine whether a termination is
a Qualifying Termination.


7.
Suppose that I have a Qualifying Termination. Is there anything that I must do
in order to receive benefits under this Plan?

Yes; to receive benefits under this Plan, you must sign and date an agreement
called a Separation Agreement, Release, and Waiver (“Separation Agreement”) and
return it to your Employer’s Human Resources Department, without changes, by a
certain deadline.


Before the date of your Qualifying Termination, you will be given a termination
packet. This packet will give you notice that you are being terminated, tell you
your Termination Date, and inform you that your termination is a Qualifying
Termination for purposes of this Plan. The packet will also include the
Separation Agreement. In addition, if your termination is part of an exit
incentive or other employment termination program offered to a group or class of
employees, the packet will include a notice required by the Older Workers
Benefit Protection Act (“OWBPA”). This notice is called, OWBPA Notice for
Classes or Groups of Employees.


8.
What is the deadline for returning the Separation Agreement?

Your deadline for returning the Separation Agreement to your Employer’s Human
Resources Department is the last day of the Consideration Period. The
Consideration Period is a time period that you have for considering the
Separation Agreement. If you are terminated as an individual (or otherwise not
as part of an employment termination program offered to a group or class of
employees), then your Consideration Period is the period of 21 calendar days
beginning on the day after your Termination Date. If you are being terminated in
connection with an exit incentive or other employment termination program
offered to a group or class of employees, then your Consideration Period is the
period of 45 calendar days beginning on the day after your Termination Date. If
the 21st or 45th calendar day after your Termination Date, as applicable, is a


5

--------------------------------------------------------------------------------





weekend day or holiday, then the Consideration Period ends on the next workday.


The purpose of the Consideration Period is to give you time to decide whether to
accept Severance Benefits in return for waiving all of your employment related
claims against your Employer and Related Companies and persons. This is an
important decision, and, as required by law, your Employer advises you to seek
the advice of a lawyer in making this decision.


If you do decide to accept Severance Benefits, then you must sign and deliver or
mail the Separation Agreement to your Employer’s Human Resources Department no
later than the last day of the Consideration Period.


After returning the Separation Agreement, you will have a period of 7 calendar
days in which you may revoke it. You may revoke your Separation Agreement by
delivering or mailing a letter of revocation to your Employer’s Human Resources
Department no later than the 7th calendar day after you delivered or mailed your
Separation Agreement. If you do not revoke your Separation Agreement within that
7 calendar day time period, then it becomes effective and is irrevocable. If the
7th day of the revocation period is a weekend day or holiday, then the
revocation period ends on the next workday.


If you revoke your Separation Agreement or do not sign and return it within the
Consideration Period, then you will lose your eligibility to receive Severance
Benefits under the Plan, and you will not be given another opportunity.


9.
What is the Separation Agreement?

The Separation Agreement is a contract under which you agree to give up all
claims that you may have against your Employer (and certain related persons)
arising in any way from your employment or the termination of your employment.
Such claims include, but are not limited to, any and all claims relating to
discrimination based on race, age, religion, color, ancestry, disability,
marital status, arrest and court record, sexual or gender orientation, the Age
Discrimination in Employment Act (except for claims arising after the date of
execution of the Separation Agreement), the Employee Retirement Income Security
Act (except for your accrued retirement benefits and any health care benefits to
which you may be entitled), the Americans with Disabilities Act, Title VII of
the Civil Rights Act of 1964, and any other causes or actions relating to
employment.


In addition to your Employer, the related persons that you release under the
Separation Agreement are the other Employers, any and all Related Companies, any
successors to the Employers or Related Companies, and all directors, officers,
managers, employees, agents, and representatives of the Employers or Related
Companies. “Related Companies” means companies that


6

--------------------------------------------------------------------------------





have a relationship of ownership with your Employer, direct or indirect,
including HEI, HECO, HELCO, MECO, and any companies related by ownership to
those companies.


If you break your promise not to make claims against your Employer and other
released persons, or otherwise violate the Separation Agreement, then you must
pay back the Severance Benefits that you have received under the Plan. You will
also be required to compensate your Employer and other released persons for any
expenses incurred by them on account of your violation of the Separation
Agreement, including attorney’s fees and costs.


10.
What are my Severance Benefits?

Your Severance Benefits consist of Severance Pay and may also include a Health
Benefits Payment. You will receive a Health Benefits Payment only if you are
receiving health benefits under your Employer’s group health plan when you
receive notice that a Qualifying Termination will occur. You will be paid your
Severance Benefits net of any applicable Federal or State taxes and tax
withholdings.


11.
What is my Severance Pay?

Your Severance Pay is a lump sum payment equal to your final basic rate of pay
per week times your Weeks of Severance Pay.


12.
What is my “final basic rate of pay”?

Your “final basic rate of pay” is your final hourly, monthly, or other rate of
compensation, converted to a weekly rate. It does not include “variable
compensation”, overtime, incentive awards, or any other addition to your final
rate of pay.


13.
How many Weeks of Severance Pay am I entitled to?

The number of Weeks of Severance Pay to which you are entitled is based on your
years of continuous service with your Employer and any other Employer
participating in this Plan. The Severance Pay Table attached as Exhibit A to
this SPD and Plan Document specifies the number of Weeks of Severance Pay you
will receive for your number of years of continuous service. The Severance Pay
Table is subject to change at any time. Employers may have different Severance
Pay Tables. The table at Exhibit A is the default table.


In determining years of continuous service, your Employer will count back from
your Termination Date to your first break in service, if any, and round to the
nearest year. For example, if you worked for your Employer for 20 years, 5
months, and 23 days without any break in service, then you would be credited
with 20 years of service for Severance Pay purposes. But if you worked for 10
years, had a break in service, and then returned to work for 5 years, 6 months,
and 10 days, the 10 years of service before the break in service would be
disregarded. In this second example, you would be


7

--------------------------------------------------------------------------------





credited with 6 years of service.


14.
What is a “break in service”?

A “break in service” is the most recent date on which you were not being paid
wages or salary by an Employer participating in this Plan and no such Employer
had an obligation to restore you to your job or to rehire you. For example, a
break in service happens if you quit your Employer to work for a company that is
not an Employer. A break in service also happens if you quit your Employer to
take care of personal matters unless you have taken leave pursuant to the Family
and Medical Leave Act or some other federal or State law requires your Employer
to restore you to work or to rehire you at the end of such leave. A “break in
service” can be of any duration.


15.
Suppose I go on active military duty. Will my military service be treated as
continuous with my Employer?

Under a law called the Uniformed Services Employment and Reemployment Rights Act
(“USERRA”), your active military service will count as continuous service with
your Employer for purposes of determining benefits under the Plan if you were an
Eligible Employee before your period of active military service, you gave prior
notice to your Employer of your active military service, your period of active
military service was no more than 5 years, and you returned to duty as an
Eligible Employee by a certain deadline. Your deadline for returning to service
with your Employer depends upon the length of your active military service. For
service of less than 31 days, you must return to work at the beginning of the
next regularly scheduled work period on the first full day after your release
from active military service, taking into account safe travel home plus an
eight-hour rest period. For service of more than 30 days but less than 181 days,
you must submit an application for reemployment within 14 days of your release
from active military service. For service of more than 180 days, an application
for reemployment must be submitted within 90 days of your release from active
military service.


If you believe that USERRA may benefit you under this Plan or if you have
questions about USERRA, please contact your Human Resources Department or the HR
Service Center at HECO.


8

--------------------------------------------------------------------------------









16.
What is the Health Benefits Payment?

You will receive a Health Benefits Payment only if you are receiving health
benefits under your Employer’s group health plan when you receive notice that a
Qualifying Termination will occur. In addition, you will receive a full Health
Benefits Payment only if you are not eligible for coverage under a group health
plan of your Employer or a Related Company after your Termination Date, except
on a COBRA basis. If you are entitled to a Health Benefits Payment, it will be
paid to you in a lump sum payment, reduced by any applicable taxes and tax
withholdings, at the same time that your Severance Pay is paid to you.


The amount of the Health Benefits Payment is the difference, per week, between
COBRA continuation coverage premiums for yourself and your covered dependents
and the amount you paid as an employee per week for health benefits coverage for
yourself and your covered dependents, multiplied by your number of Weeks of
Severance Pay. For example, if you were contributing $50 per month for medical
coverage for yourself and your dependents prior to your Termination Date and
your cost for COBRA continuation coverage is $400 per month, then the difference
between the cost of your COBRA continuation coverage and your cost for coverage
as an employee is $350 per month, or $80.77 per week ($350/mo. x 12 mos. =
$4,200 per yr.; $4,200 per yr./52 wks. = $80.77 per wk). If you had 30 Weeks of
Severance Pay, then your Health Benefits Payment in this example would be 30
wks. x $80.77 per wk.= $2,423.10.


You are not eligible for a full Health Benefits Payment if you are eligible for
coverage under a group health plan of your Employer or a Related Company after
your Termination Date. For example, you are not eligible for the Health Benefits
Payment if you are eligible for coverage under the Postretirement Welfare
Benefits Plan for Employees of Hawaiian Electric Company, Inc. and Participating
Employers. However, you will still be eligible for a partial Health Benefits
Payment if the successor group health plan coverage for which you are eligible
after your Termination Date does not include all of the benefit coverages which
you received under your Employer’s group health plan or if not all of the
dependents who were covered under your Employer’s group health plan are eligible
for coverage under the successor group health plan. In such a case, the Health
Benefits Payment will be calculated on the basis of the cost of coverages that
are not included in the successor plan or the cost of covering dependents on a
COBRA basis who are not eligible for coverage under the successor plan.


You may use your Health Benefits Payment in whatever way you choose. In other
words, you do not have to use your Health Benefits Payment to help pay for COBRA
continuation coverage. If you do decide to cover yourself and eligible
dependents, if any, on a COBRA continuation coverage basis, then you must apply
for and pay for such coverage yourself. It will not be provided to you
automatically.


9

--------------------------------------------------------------------------------









17.
When will I receive my Severance Benefits?

Provided that you timely execute your Separation Agreement, your Severance
Benefits will be paid to you as soon as administratively feasible after your
Termination Date, but no more than 70 days after such date.


18.
Are there circumstances under which I might be required to repay my Severance
Benefits?

Yes. As noted above, you will be required to repay your Severance Benefits if
you break the promises in your Agreement.


You will also have to pay back part of your Severance Benefits if you become
employed or reemployed by your Employer, a Related Company, and the number of
weeks of Severance Pay to which you were entitled is greater than your period of
unemployment. The portion you will be required to repay is equal to one minus a
fraction, the numerator of which is the number of days between your Termination
Date and your date of rehire (but not including either of those days) and the
denominator of which your number of weeks of Severance Pay multiplied by seven.
For example, if you are terminated on September 30th, are rehired on November
1st and were entitled to six weeks of Severance Pay, then you will be required
to repay a portion of your Severance Pay equal to 1 - 31/(6*7) = 1 - .738 =
26.2%.


19.
Is the Plan funded?

No. Your Employer has not set aside monies for payment of Severance Benefits.
Instead, your Employer will pay Severance Benefits out of general funds.


20.
Can the Plan be amended or terminated?

Yes. The Employers intend to continue this Plan indefinitely; however, HEI
reserves the right to amend the Plan or terminate it at any time, without
notice, for any reason. Each Employer has the right to change the Severance Pay
Table applicable to its Employees and also reserves the right to terminate its
participation in the Plan, both at any time, without notice, for any reason.
This means that at some future date an Employer may terminate this Plan as to
its own Employees without notice to you, and you will no longer receive any
Benefits under this Plan even if you do experience a Qualifying Termination. It
also means that your Employer may change the Severance Pay Table that is
attached to this SPD and provide for payment of either more or fewer Weeks of
Severance Pay.


21.
Can I lose, forfeit, or become ineligible for Benefits?

Yes. You will not be eligible for Severance Benefits or will forfeit such
Benefits if:
(1)    you are not an Eligible Employee or cease to be an Eligible Employee


10

--------------------------------------------------------------------------------





(for example, by becoming a Bargaining Unit Employee or by being transferred to
a non-Executive position at HECO, HELCO, or MECO);
(2)    you do not experience a Qualifying Termination;
(3)    you experience a nonqualifying termination before your Termination Date
(except in the case of retirement after your receive notice of a Qualifying
Termination);
(4)    you fail to sign and deliver or mail the Separation Agreement by the last
day of the Consideration Period or revoke the Separation Agreement; or
(5)    you start a legal action with respect to a claim released or waived under
the Separation Agreement against a person released by that agreement or
otherwise break the promises that you make in the Separation Agreement.


As stated above, you will have to repay your Severance Benefits if you break the
promises in your Separation Agreement. You will also have to repay a pro rata
portion of your Severance Pay if you are employed or reemployed by an Employer,
Related Company, or successor, and your number of weeks of Severance Pay is
greater than your period of unemployment. In addition, you will be eligible for
a Health Benefits Payment only if you were receiving health benefits under your
Employer’s group health plan when you received notice of a Qualifying Event. See
the answers to Questions 16 and 18 for more information about these matters.


22.
What are the claims procedures for the Plan?

To make a claim for Severance Benefits, you must first submit your claim in
writing to the Plan Administrator (c/o the Human Resources Department at HECO)
within two years of the date of the claim. You may mail your claim or deliver it
in person. Within 90 days, the Plan Administrator will give you written notice
of whether your claim has been granted or denied, in whole or in part. If
special circumstances require additional time, the Plan Administrator may take
up to another 90 days to make a decision on your claim, so long as you are given
written notice of such special circumstances before the expiration of the
original 90 day period.


If your claim is denied, in whole or in part, the notice denying your claim will
set forth the specific reason or reasons for the denial; specific reference to
pertinent Plan provisions on which the denial is based; a description of any
additional material or information necessary for you to perfect your claim and
an explanation of why such material or information is necessary; and an
explanation of the Plan’s appeal procedure.


Within 60 days after you receive written notice denying your claim, you or your
authorized representative may make a written appeal to the Plan Administrator.
In connection with your appeal, you may review pertinent


11

--------------------------------------------------------------------------------





documents; request copies of such documents free of charge; and may submit
issues, comments, documents, records, and other pertinent information.


Within a reasonable period of time but not later than 60 days after the Plan
receives your appeal, the Plan Administrator will give you written notice of the
action on your appeal. If special circumstances require additional time, the
Plan Administrator may take up to another 60 days to make a decision on your
appeal, so long as you are given written notice of such special circumstances
before the expiration of the original 60 day period. If your appeal is denied,
the Plan Administrator will give you a written notice setting forth the specific
reason or reasons for the denial; the specific plan provisions on which the
denial is based; a statement that you are entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to your claim for benefits; a statement describing
any voluntary appeal procedures offered by the plan and your right to obtain the
information about such procedures; and a statement of your right to bring a
court action under Section 502(a) of the Employee Retirement Income Security Act
(“ERISA”).


The above claims procedures are applicable to all claims relating to the Plan,
including claims that are not benefits claims, such as claims regarding whether
you are an Eligible Employee.


23.
How is the Plan administered?

Each Employer adopting this Plan has appointed HEI as the Plan Administrator
responsible for the operation and administration of the Plan. If any questions
arise under the Plan, the interpretations and rulings of the Plan Administrator
are conclusive and final. The Plan Administrator retains exclusive and full
discretion to interpret the terms of this Plan and to decide all questions of
eligibility and benefits.


24.
Does the Plan entitle me to remain employed by my Employer?

No; this Plan is not an employment contract. Nothing in this Plan is intended to
or shall limit the power and authority of your Employer to terminate your
employment.


25.
May I assign (transfer) my benefits under this Plan?

No, you may not assign (transfer) your benefits under this Plan to any other
person, including a family member or a creditor, and no creditor or other person
may make a claim against the Plan or your Employer with respect to your benefits
under this Plan. Any attempt to assign your benefits will be treated as void and
of no legal effect.


26.
What if I become disabled or die while entitled to benefits?

If you become disabled or die, but are entitled to benefits under this Plan,
your benefits shall be paid to the person legally entitled to receive your
benefits,


12

--------------------------------------------------------------------------------





such as your guardian, conservator, or personal representative. The Plan
Administrator’s responsibility with respect to your benefits shall cease upon
the payment of your benefits to such person.


27.
Do my benefits under this Plan include any consideration for taxes?

No. You will be paid your benefits net of any applicable Federal or State taxes
and tax withholdings, and your benefits will not include any additional
consideration to pay for your taxes or tax withholdings.


28.
Do I have to make contributions to the Plan?

No, the Plan is funded entirely by your Employer.


29.
Will I still be entitled to unemployment compensation?

Yes, you will still be entitled to unemployment compensation from the State of
Hawai‘i. However, if you retire at the time you are terminated, your
unemployment compensation benefits may be reduced by the amount of your
retirement benefits.


30.
Does the Plan provide for deferred compensation within the meaning of Section
409A of the Internal Revenue Code?

No, the Plan does not provide for deferred compensation and is not subject to
Section 409A of the Internal Revenue Code (“Code”). In compliance with Section
1.409A-1(b)(9)(iii) of the Treasury Regulations, in no event shall the amount of
Severance Pay paid under this Plan exceed twice an Eligible Employee’s annual
compensation during the year immediately prior to the Qualifying Termination or,
if less, twice the maximum amount that may be taken into account under Section
401(a)(17) of the Code in the year of such termination, and all payments of
Severance Pay shall be completed no later than the last day of the second
calendar year after the year of such termination.
    
31.
What are your rights as a participant in the Plan under the Employee Retirement
Income Security Act of 1974? (Statement of ERISA Rights)

As a participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
ERISA provides that all Plan participants shall be entitled to:


    
*    Examine without charge at the Plan Administrator's office (c/o the Human
Resources Department at HECO) and at other specified locations (including the
Human Resources Departments of HELCO and MECO) all Plan documents, including
this SPD and Plan Document, and copies of any documents filed by HEI with the
U.S. Department of Labor.


13

--------------------------------------------------------------------------------









*    Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for any copies.


In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called "fiduciaries" of the Plan, have a duty to act
prudently and in the interest of you and other Plan participants.
        
No one, including your Employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit
under this Plan or from exercising your rights under ERISA.
    
If your claim for a benefit under this Plan is denied in whole or in part, you
must receive a written explanation of the reason for the denial. You have the
right to have the Plan Administrator review and reconsider your claim. Under
ERISA, there are steps you can take to enforce the above rights. For instance,
if you request materials from the Plan Administrator and do not receive them
within thirty days, the participant may file a suit in federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the Plan Administrator.
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If it should happen that
Plan fiduciaries misuse the Plan's money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if the court finds your
claim is frivolous.
    
If you have any questions about your Plan, you should contact your Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C.20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.


14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, HAWAIIAN ELECTRIC INDUSTRIES, INC. has caused this amended
and restated plan document for the Severance Pay Plan for Management Employees
of Hawaiian Electric Industries, Inc. and Executive Employees of Affiliates to
be executed, effective as of April 2, 2018.
 
 
HAWAIIAN ELECTRIC INDUSTRIES, INC.
 
 
 
 
 
 
 
 By: /s/ Kurt Murao
 
 
 Title: VP - Legal & Administration and 
 
 
  Corporate Secretary  
 
 
 
 
 
 Date: July 23, 2018
 
 
 
 
 
 
 
 
 
 
 
 





15

--------------------------------------------------------------------------------






 
 
EXHIBIT A
 
 
 
 
 
 
 
 
 
SEVERANCE PAY TABLE
 
 
 
 
 
 
 
 
Years of Service
# of Severance Weeks
 
Years of Service
# of Severance Weeks
   
0
4
 
26
37
 
1
4
 
27
39
 
2
6
 
28
41
 
3
6
 
29
43
 
4
6
 
30
45
 
5
6
 
31
47
 
6
7
 
32
49
 
7
8
 
33
51
 
8
9
 
34
52
 
9
10
 
35
52
 
10
11
 
36
52
 
11
12
 
37
52
 
12
13
 
38
52
 
13
14
 
39
52
 
14
15
 
40
52
 
15
16
 
41
52
 
16
17
 
42
52
 
17
19
 
43
52
 
18
21
 
44
52
 
19
23
 
45
52
 
20
25
 
46
52
 
21
27
 
47
52
 
22
29
 
48
52
 
23
31
 
49
52
 
24
33
 
50
52
 
25
35
 
 
 









16